Exhibit 99.1 Staffing 360 Solutions’ Executive Chairman Releases Letter to Employees and Shareholders Brendan Flood Provides an Update on Major Developments, Including Recent Market Activity, M&A Strategy and the Company’s Upcoming Special Meeting of Stockholders New York, NY – May 23, 2017 – Staffing 360 Solutions, Inc. (Nasdaq: STAF), a public company executing a global buy-and-build strategy through the acquisition of staffing organizations in the United States and in the United Kingdom, today released a letter from Brendan Flood, Executive Chairman, that reiterates the Company’s commitment to growth and provides shareholders with an update on Staffing 360’s major developments and insight into management’s expectations for the remainder of 2017. Dear Employees and Shareholders: As the Executive Chairman of Staffing 360 Solutions, I wanted to take this time to discuss the Company’s numerous recent developments. However, before delving into the details of what we have accomplished to date, I’d like to take a brief moment to address our Nasdaq listing.As I’m sure you are aware, Staffing 360 Solutions has recently been trading below $1.00 per share, which is a major threshold, not only for investors, but also for the Nasdaq exchange itself, as companies can eventually be delisted for trading below this threshold after an extended period of time, as discussed in more detail below. First, let’s understand the process and the timeline, since there is a significant amount of cushion built into the process.The initial period to regain compliance with Nasdaq, as disclosed in our public filings, is from January 25, 2017 to July 24, 2017. If at any time during this 180-day period the closing bid price is at least $1.00 for a minimum of 10 consecutive trading days, Nasdaq will typically provide written confirmation of compliance and the matter will be closed. Instead of waiting for this initial deadline, however, the Company intends to be more proactive.This week we will send a letter to Nasdaq requesting an additional 180-day extension, which is fairly standard and is usually granted as long as the company meets all other criteria except for price at the end of the initial 180-day period. As of today, the Company meets all of the requirements for the extension.This letter will outline our plan to achieve the share price threshold before the end of the initial compliance period, and failing that, our commitment to effect other remedies within the 180-day extension period, if necessary, to avoid delisting. Therefore, although there can be no guarantee, our board and our management team fully expect, barring material changes to our business and current outlook, that we will have another 180 days after July 24, 2017 in which to comply, which would give us until January 20, 2018.In short, this should provide investors with a strong sense of our timeline and what to expect going forward, as Staffing 360 Solutions has no intention of delisting. Now on to other things.Despite our current share price, we are very pleased with where we are on our development plan as we continue to improve our operations and maximize efficiencies.For this, I commend each and every one of our employees for the positive results that they deliver on a daily basis. Some of our milestones bear repeating, so here are just a few that have been achieved over the first four months: • Over $9 million of financing from Jackson Investment Group, LLC (“JIG”). • In March, we received a buy-out offer from JIG, which was an offer to purchase all of the shares of Staffing 360 Solutions at $1.10 per share. • Our M&A Program has been re-invigorated and we now have several prospects that we are reviewing, one of which is at an advanced stage. Another major development on the horizon is our upcoming Special Meeting of Stockholders, which is scheduled for June 15, 2017.As mentioned in previous letters, the only proposal that didn’t pass at our Annual Shareholder Meeting in January was our change in domicile from Nevada to Delaware. This proposal had 87.9% of all votes cast in favor of it and 46.2% of total shares in issue in favor of it, but needed greater than 50% of shares in issue in order for it to be approved. As a result, we are resubmitting this proposal for your voting consideration.Going forward, this move to Delaware is, inter alia, anticipated to help streamline costs as we currently need to engage outside Nevada counsel to complete each of our financings and acquisitions. In addition to the proposal for our change in domicile to Delaware, the proxy also contains various new proposals relating to JIG.The new proposals include the approval of JIG owning more than 20% of the Company’s common stock, and approval of other potential financings, which we believe will be beneficial for the Company as we continue to grow and secure more capital in 2017. All shareholders as of the Company's record date of April 18, 2017 are entitled to vote at the Special Meeting of Stockholders, which is set for June 15, 2017. We encourage all shareholders to read the proxy statement that was sent to each shareholder’s address of record.Our board of directors strongly recommends that shareholders vote in favor of all proposals.Even if you voted via proxy recently for our Annual Shareholder Meeting, please vote again to ensure your representation and a quorum for the Special Meeting. As I wrap up the end of this letter, I want to reiterate that our management team and board of directors have the utmost conviction that Staffing 360 Solutions represents a tremendous value, not only today, but across a long-term horizon.As we continue to implement Staffing 360’s M&A strategy, we remain committed to our vision, committed to our employees, and committed to our loyal shareholders. Again, if you haven’t had a chance yet, we encourage all investors to read our proxy materials and vote in advance of our Special Meeting so that we have sufficient quorum, either through the mail, via phone at 800-690-6903, or online at: www.proxyvote.com Respectfully, Brendan Flood Executive Chairman Staffing 360 Solutions, Inc.
